DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Embryo insertion portion in claims 1 and 6.
Embryo accommodation part in claims 1 and 13
Attaching part in claim 1
Container accommodation part in claim 3
Linear member in claims 11 and 12
Linear member insertion part in claim 12

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “and inserting into said uterus” and “an attaching part of a living body epidermis”. Since claim 1 is directed to a system and these noted 
Claim 1 recites the limitation “an embryo insertion portion communicating with outside”. This limitation is indefinite as it raises the question “outside of what?” 
Claim 1 recites the limitation “a living body” in lines 1, 5, and 14. It is unclear whether applicant intends to reference the same or different living body.
The term "a large number" in claims 7 and 8 is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites the limitation “a linear member for collection” is indefinite as it raises the question “collection of what?”
Claim 12 recites the limitation “the outside of said container transfer tool” in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 1 recites the limitation “and inserting into said uterus” and “an attaching part to a living body epidermis”. The broadest reasonable interpretation of these limitations encompass a human organism, thus are nonstatutory. The examiner suggests applicant amend these limitations to read similarly to --configured to be inserted into said uterus-- and –an attaching part configured to be attached to a living body epidermis-- to overcome this rejection.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the instrument for fixedly transplanting a living body embryo into a uterus of claim 1, comprising: an embryo accommodation container including a magnet, the container configured for insertion into the uterus; a magnetic embryo accommodation container holding device including a part configured to be attached to the user’s epidermis and a magnet for magnetically attracting the magnetic material of the container; and a container transfer tool for 
The closest prior art of record, U.S. Patent Application Publication No. 2009/0299129 (Mock et al.) teaches an instrument for fixedly transplanting an embryo into a uterus comprising an embryo accommodation container (Figure 1, housing, 10) configured for insertion into the uterus ([0037]-[0047]; Figures 1 and 4); a shaft-shaped container transfer tool (Figure 2, catheter, 40) for separably holding said embryo accommodation container at a distal end of said container transfer tool ([0081]; Figure 2); and a container holding device (Figure 1, retaining device, 20) configured for securely retaining the container in the uterus ([0047]-[0048]). Mock et al. does not teach the container holding device and the container each include magnetic material, wherein the container holding device is configured to be secured to the user’s epidermis, and magnetic attraction between the magnetic material of the holding device and the container secures the container in position.
U.S. Patent No. 5,626,148 (Lehtinen) teaches an intrauterine device for delivering an agent including a container configured for fixedly attaching to the uterus via an anchor (Figure 1; abstract), but does not teach the container is magnetically fixed to the uterus via magnetic attraction to a magnet of a holding device configured for placement on the epidermis.
U.S. Patent Application Publication No. 2003/0204128 (Moruzzi et al.) teaches an instrument for fixedly transplanting a living body embryo into a uterus, comprising: an external magnet and magnetic particles disposed on an embryo transferred into the uterus, wherein magnetic attraction between the external magnet and the magnetic Figures 1-2). Moruzzi et al. does not disclose an embryo accommodation container, wherein the embryo is disposed within the container and the container includes magnetic material that is attracted to an external magnet for retention in the uterus.
U.S. Patent No. 6,656,194 (Gannoe et al.) teaches an instrument for fixing a container within a body organ, comprising: a container including a magnetic material configured for placement within the body organ; and a holding device including a magnet configured for placement outside the body organ, wherein the magnetic material and magnet interact to retain the container within the body organ (abstract; Figure 1). Gannoe et al. teaches the instrument is configured for placement in the stomach, but “may also be used in other regions of the body” (col. 7, lines 23-25). However, Gannoe et al. does not disclose the container includes an insertion part, that the instrument includes a shaft-shaped transfer tool, or that the holding device is configured for use on the epidermis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791